DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-24 are currently pending.  Claims 5-6 and 12-24 are withdrawn from consideration.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim contains the limitation of “only a moveable hood” regarding enclosing an imaging location, however, the Specification as filed does not appear to contain support for the limitation.  Please see the 112(b) rejection below for more details.  Claims 2-4 and 7-11 through are also rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 112(b)
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how “only a moveable hood” forms an enclosure around the sample.  As shown in figures 3-5 the conveyor belt 121 and the sample container carrier 122 also enclose at least partially the sample container 102.  It is also worth noting that the samples would likely be enclosed in a room and building as well.  Furthermore, it is unclear if “enclosing at least a portion of a sample container with only a movable hood” means only a moveable hood may form an enclosure around any (but at least a portion) of the sample container or least a portion of a sample container can only be enclosed with a movable hood.  In order to further prosecution, the phrase “least a portion of a sample container can only be enclosed with a movable hood” will be interpreted as “a portion of the sample container can only be enclosed by a movable hood”.  In addition, the phrase “the movable hood having an open state wherein the imaging location is not enclosed or covered” is indefinite because: it is unclear what degree of openness the open state entails; and it is unclear if the imaging location is not enclosed or not covered, not enclosed and not covered, or not enclosed or is covered with the language as written.  Clarification is requested.  Claims 2-4 and 7-11 through are also rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
Claim(s) 1-4, 7-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilson et al. (US 20060250517 A1).
Regarding claim 1, Nilson teaches a sample 106 on a stage 204 (Fig. 2C, Par. 55) A method of imaging a sample container and/or a specimen in a sample container, with an imaging box 12 and movable door 18 (Fig. 1B, Par. 42) comprising: enclosing at least a portion of a sample container with only a moveable hood at an imaging location, the moveable hood having a wall, with one or more openings extending between an interior of the moveable hood and an exterior of the moveable hood, the movable hood having an open state wherein the imaging location is not enclosed or covered; and a camera 20 mounted with camera mount 109 (Fig. 2C, Par. 34) and generating image data of the sample container using one or more imaging devices positioned external to the moveable hood, the one or more imaging devices having a line of sight to the sample container through the one or more openings. 
Regarding claim 2, Nilson teaches an imaging box 12 and movable door 18 (Fig. 1B, Par. 42).
Regarding claim 3, Nilson teaches a door 18 that opens and closes the imaging box 12 creating an interior cavity 44 that receives the sample (Par. 42 & 44).
Regarding claim 4, Nilson teaches a door 18 that opens and closes pivotally, where a frame of reference can be chosen where both the imaging box 12 and door 18 move in an arcuate path (Par. 42 & 44).
 Regarding claim 7, Nilson teaches light reflected or emitted from sample 106 into the camera lens to capture images by camera (Par. 48).
Regarding claim 8, Nilson teaches a light source within the barrel of the mirror assembly 120 which is within interior cavity 44 (Fig. 2C, Par. 57).
Regarding claim 10, Nilson teaches a knob that allows a user to control the light intensity of the interior cavity 44 (Par. 68).                                
Regarding claim 11, Nilson teaches a light source within the barrel of the mirror assembly 120 which is within interior cavity 44 that illuminates the sample (Fig. 2C, Par. 57) and light reflected or emitted from sample 106 into the camera lens to capture images by camera (Par. 48).

Claim(s) 1-3, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsoondar et al. (US 6353471 B1).
Regarding claim 1, Samsoondar teaches a tube containing a specimen (Fig. 3, Col. 3 Lines 28-29) A method of imaging a sample container and/or a specimen in a sample container, with a canister 38 having a lid 40 that slides back and forth (Fig. 2-3, Col. 8 Lines 34-35) comprising: enclosing at least a portion of a sample container with only a moveable hood at an imaging location, the moveable hood having a wall, with one or more openings extending between an interior of the moveable hood and an exterior of the moveable hood, the movable hood having an open state wherein the imaging location is not enclosed or covered; a and spectrophotometer 12 (Fig. 1, Col. 8 Line 52) and generating image data of the sample container using one or more imaging devices positioned external to the moveable hood, with fibre optic bundle 18 which goes from inside the canister 38 to the spectrophotometer 12 (Fig. 1-3, Col. 8 Lines 29-31 & 51-52)  the one or more imaging devices having a line of sight to the sample container through the one or more openings. 
	Regarding claim 2, Samsoondar teaches a canister 38 having a lid 40 that slides back and forth (Fig. 2-3, Col. 8 Lines 34-35).
	Regarding claim 3, Samsoondar teaches a canister 38 having a lid 40 preferably mounted for sliding back and forth to open and close cavity 42 (Fig. 2-3, Col. 8 Lines 34-35).
	Regarding claim 7, Samsoondar teaches using a spectrophotometer to irradiate and measure radiation from the specimen (Col. 3, Lines 24-25).
	Regarding claim 11, Samsoondar teaches radiation is channelled through an optical fibre bundle 16 to the serum or plasma specimen in a labelled primary or secondary tube 24, and the radiation transmitted through the tube, label and specimen, is received by fibre optic bundle 18 which returns the collected radiation to the spectrophotometer 12 (Fig. 1 & 3, Col. 8 Lines 47-52).

Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsoondar in view of Morrison (US 6930774 B1).
Regarding claim 9, Samsoondar teaches the method of claim 1 and that turbidity is determined by measurement of absorption of different wavelengths (Col. 4, Lines 3-4), but does not appear to explicitly disclose illuminating the sample container with one or more illumination devices and changing wavelengths of light emitted by the one or more illumination devices.
However, Morrison teaches producing various desired spectra from broadband light (Col. 3, Lines 40-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Samsoondar to include the lighting techniques of Morrison in order to produce “the desired radiation spectra in which low-cost components are used” (Col. 2, Lines 1-3).

Response to Remarks
Applicant's Remarks filed 9/12/2022 have been fully considered but they are not persuasive. 
In the Nilson 102 rejection of claim 1, the imaging box is not enclosed when the movable door is open, and the area of the imaging box enclosed when the movable door is closed can only be enclosed by the movable door.  
The Iguchi 102 rejections have been withdrawn only due to the Examiner’s interpretation of indefinite claim language in order to further prosecution.
In the Samsoondar 102 rejection of claim 1, the sample head 20 is not enclosed when the lid 40 is open, and the area of the sample head 20 enclosed when the lid is closed can only be enclosed by the lid.
All objections and 112(b) rejections set forth in the Office Action mailed 8/4/2022 have been overcome by amendments and are withdrawn, however amendments have necessitated the 112 rejections presented above.  All other rejections from the 8/4/2022 have been modified due to amendments to the Claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796           

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796